Citation Nr: 1436527	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of traumatic injury of the index and little fingers of the right hand, prior to January 31, 2008.

2.  Entitlement to service connection for a dental condition for compensation purposes, to include as secondary to service-connected traumatic deviated nasal septum, status post-septoplasty.


REPRESENTATION

Appellant represented by:	Ann P. Leonard, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1982 to November 1986; he later was a member of the Tennessee Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 1990 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), and a May 2010 rating decision by the Columbia, South Carolina, RO.

The February 1990 decision granted service connection for residuals of traumatic injury to the index and little fingers of the right hand, and assigned a 0 percent evaluation, effective from November 14, 1986, the day following separation from service.  The Veteran initiated an appeal of the assigned evaluation with the filing of a June 1990 notice of disagreement (NOD).  However, the RO took no action on this NOD; instead, a January 31, 2008, filing was accepted as a claim for increased evaluation, and in October 2008 a new rating decision granting a increased 10 percent evaluation, effective from January 31, 2008, was issued.

The Veteran filed an NOD with the effective date of the increase, and an appeal of that issue was perfected.  In July 2011, the Board reviewed the claims file and discovered the unprocessed June 1990 NOD.  The issue of initial evaluation, which covered the period prior to January 31, 2008, was remanded for issuance of a statement of the case (SOC); the intertwined appeal for an earlier effective date for a 10 percent evaluation was also remanded.

An SOC on the initial evaluation for the right hand was issued in July 2011, and the Veteran perfected that appeal in August 2011.  Perfection of this appeal completely subsumed the intertwined appeal for an effective date for a 10 percent evaluation prior to January 31, 2008.  Both matters would consider the same facts and ultimate question.  The issue with regard to the right hand has therefore been recharacterized as above.

The Board notes that during the pendency of this appeal, a new claim for increased evaluation of the right hand disability was filed with the RO, and is currently being developed for adjudication; a VA examination was requested in July 2014.  As this claim and examination concern a period of time not under consideration by the Board herein, the two issues are not intertwined, and there is no prejudice to the Veteran in proceeding.

The May 2010 decision denied entitlement to a mouth injury/dental condition.  The Veteran appealed this denial and clarified that he was seeking compensation not for an injury to the mouth, but for dental problems stemming from, or worsened by, surgery for his service-connected deviated septum.  The issue has been recharacterized to better focus on his allegation.

The Board notes that while the Veteran requested a hearing before a Veterans law Judge, to be held at the RO, on his June 1990 VA Form 9, Appeal to Board of Veterans' Appeals, on all subsequent substantive appeals he has stated he did not desire a hearing of any sort.  His request is therefore considered withdrawn.

During the pendency of the July 2011 remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.



FINDING OF FACT

Tooth loss due to periodontal disease and dental caries, as opposed to bone loss from trauma, is not a disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a dental condition for VA compensation purposes are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381(b), 4.150, Diagnostic Code 9913, Note (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, with regard to the claim of service connection for a dental condition for VA compensation purposes, the claim must be denied as a matter of law, and so the duties to notify and assist are not applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)); VAOPGCPREC 5-2004 (June 23, 2004).

Dental

The facts of the claim are undisputed.  The Veteran is service connected for residuals of a nasal fracture; he underwent surgery for such to correct a deviated septum, and states that ever since his surgery he has experienced increasing dental problems.  While he admits that he required dental work in service, and that none of such was due to trauma to the mouth but instead to poor oral hygiene, he alleges that the speed and extent of deterioration since that time is attributable to his service-connected surgery.

The VA contract examiner asked to opine on this matter agrees, finding that it was at least as likely as not that the surgery resulted in an altered oral pH.  This change in the environment in the mouth contributed to accelerated generalized tooth decay.

VA does not recognize the diagnosed generalized tooth decay and caries as a service-connectable disability.  Tooth loss is only a disability for VA compensation purposes when due to bone loss from trauma or disease such as osteomyelitis.  Periodontal disease and similar entities are "not considered disabling."  38 C.F.R. § 4.150, Code 9913, Note; see 38 C.F.R. §38 C.F.R. § 3.381(b).  The Board would note that for this reason, no additional development for outstanding records, discussed below is necessary; no medical information could change the outcome of the case, in light of the undisputed facts of record.

While it is true that a trauma, the fractured nose, did initiate the process by which the Veteran lost multiple teeth, such trauma was not to the mouth, and did not involve the bone of the jaw.  It is therefore not an injury of the type contemplated by the regulations.

Accordingly, as a matter of law, service connection for a dental condition for VA compensation purposes is not warranted.  The Board infers no decision on any potential claim of service connection for purposes of dental treatment, which must be initiated at a VA dental clinic and is not currently on appeal.  Such a claim is referred for appropriate action above.

Finally, it is noted that additional medical records were added to the electronic record after the supplemental statement of the case issued in September 2011.  As these records are not relevant with respect to the issue decided herein, neither remand nor a waiver of agency of original jurisdiction review is required.



ORDER


Service connection for a dental condition for VA compensation purposes is denied.


REMAND

With regard to the question of evaluation of the right hand disability prior to January 31, 2008, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  Review of the claims file reveals that for all or part of the appeal period, the Veteran has been in receipt of supplemental security income (SSI) from the Social Security Administration (SSA).  Although this is a largely income based benefit, designed to provide a minimum income, there is consideration of an element of disability in determining eligibility.  The current file includes only 1995 and 2012 inquiries from SSA regarding the Veteran's income level from VA benefits.  There is no information regarding what level or type of disability was considered by SSA.

It is possible that SSA records may include information regarding the severity of the Veteran's right hand disability during the period prior to January 31, 2008.  As these are Federal records which would be relevant to the issue on appeal, they must be obtained.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and secure copies of all decisions and supporting documentation related to an award of SSI benefits.  If the records are not available, such must be certified in writing.  As the records may date to before 1995, any response must document searches of retired or archived records.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


